Citation Nr: 1420677	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-38 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person, or being housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2010, the Board remanded the case to determine if the Veteran's conservator or guardian had changed.  The Appeals Management Center (AMC) obtained verification from the Probate Court of Houston County, Alabama that the Veteran's conservator remained the same, but that a guardian had been appointed.  The AMC readjudicated this matter in an August 2013 supplemental statement of the case.  The conservator has continued to receive relevant notice and documents.  Thus, the Board finds that the AMC substantially complied with the mandates of its Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected schizophrenia renders him unable to care for his daily needs without requiring the regular aid and attendance of another person. 


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. § 3.350 (2013).  

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (2013).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.  

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  38 C.F.R. § 3.352(a) (2013). 

VA treatment records show that over the past several years the Veteran has been in and out of residential treatment programs for schizophrenia, psychosis, and alcohol dependence.  He has persistently presented with the delusion that people in the community are trying to kill him.  Although he is married, he refuses to live at home and is essentially homeless.  He is non-compliant with his medication and has been incarcerated several times.  The Veteran's money is managed by his conservator/fiduciary, and his stepdaughter is his guardian.

In November 2006, it was noted that the Veteran needed inpatient treatment for safety, structure, and treatment based on psychotic symptoms with impaired judgment and medication noncompliance.  Although he did not pose a threat to himself or others at the time, a physician noted that "the risk of violence in the future could increase, particularly given the patient's currently unmanaged thought disorder."  She noted that the Veteran needed stabilization and intensive outpatient treatment and recommended community or halfway housing.  

During a May 2008 admission, it was noted that the Veteran had a history of destroying hospital property and that he did not stabilize in any location for long.  In June 2008, unkempt hygiene and a foul body odor were observed.  A psychiatrist determined that the Veteran needed commitment for long term treatment, but noted that he "will not remain anywhere that he is placed."  In August 2008, it was noted that the Veteran's hygiene was "fair at best" and that his insight was "semi fair."

The December 2008 VA Form 9 contains the following statement:  "I am as crazy as the day is long.  I doo doo behind building[] and pee in my attic in jars . . . I eat dog food and haven't bathed in a year."
  
Between August 2009 and September 2010, several mental health providers noted  that the Veteran either needed assistance in completing his activities of daily living or needed reminders.  In July 2009, he was encouraged to use the commode instead of urinating in his room.  Upon discharge in August 2009, it was noted that the Veteran's insight and judgment remained impaired such that he was unable to live independently outside a structured environment.  He remained actively delusional.

After reviewing the claims file, it is clear that the Veteran's service-connected schizophrenia affects his ability to attend to his daily needs.  Thus, the Board concludes that the criteria for aid and attendance benefits have been met.  38 U.S.C.A. § 5107(b). 









ORDER

Entitlement to SMC based on a need for the regular aid and attendance of another person is granted.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


